Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Migneco et al. (U.S. Patent No. 10,379,535).  
Regarding claim 1, Migneco et al. teaches A method for modifying settings of autonomous vehicle sensors based on predicted environmental states, comprising: (Col. 8, ll. 65-67; Migneco et al. discloses a method for modifying a sensor in response to a predicted environmental state, which consists of a drowsiness level of an occupant. Col. 2, ll. 43-50; Migneco et al. discloses multiple sensors which may be modified within or external to the vehicle. and based on a predicted environmental state which includes a drowsiness threshold of a driver because the driver is within an environment of the vehicle and within the range of sensors. Further, the external facing sensors are adjusted based on the drowsiness threshold of the driver.) determining, based on sensor data, that a predicted environmental state of the autonomous vehicle is associated with a sensory input outside an operating range of a sensor; (Col. 2, ll. 3-16; The drowsiness threshold acts as a predicted environmental state. Further, the driver is outside the operating range of the external sensors while within the range of the internal sensors.) determining a modified operating range of the sensor; and (Col. 2, ll. 5-7 & Col. 7, ll. 16-29; The sensor range is modified) modifying one or more sensors to operate according to the modified operating range. (Col. 2, ll. 5-7; modifying the range of the sensor modifies the settings of the sensor within the vehicle. Also see Col. 2 ll. 43-65; which modifies an external sensor of the vehicle (the operating range) based on an environmental state. Even further, Col. 7. ll. 30-35; Migneco et al. teaches modifying a detection range based on the drowsiness of the driver, thus modifying a sensor of the vehicle.)
Regarding claim 2, Migneco et al. teaches The method of claim 1, wherein the sensor comprises a camera, and wherein the operating range comprises an exposure setting of the camera. (Col. 7, ll. 16-29; The sensor may be a camera which is adjusted in response to an environmental state. Exposure settings are adjusted when adjusting the range of the sensor because the detection range is enlarged)
Regarding claim 3, Migneco et al. teaches The method of claim 2, wherein determining that a predicted environmental state of the autonomous vehicle comprises a sensory input outside the operating range of the sensor comprises: identifying, based on camera sensor data, a lighting boundary; and determining that the sensor will pass through the lighting boundary. (Col. 2, ll. 3-16; The sensory input, drowsiness of occupant, is outside the range of multiple sensors, namely the external sensors. See also Col. 5, ll. 28-39; which uses a light sensor for determining external environmental factors.)
Regarding claim 4, Migneco et al. teaches The method of claim 1, further comprising: determining a time when the autonomous vehicle will reach the predicted environmental state; and wherein modifying the one or more sensors comprises modifying the one or more sensors based on the determined time. (Col. 7, ll. 16-29 & Col. 8, ll. 33-37; A time buffer is set at multiple points prior to reaching a predicted environmental state and the sensor range, detection range, is modified based on the environmental state, drowsiness of occupant.)
Regarding claim 5, Migneco et al. teaches The method of claim 1, wherein the one or more sensors comprises the sensor. (Col. 5, ln. 5; The vehicle is comprised of multiple sensors)
Regarding claim 6, Migneco et al. teaches The method of claim 1, wherein the one or more sensors comprises another sensor distinct from the sensor and configured to operate according to the modified operating range, and the method further comprises modifying a switched fabric to provide sensor data from the other sensor. (Col. 5, ll. 3-21 & Col. 7, ll. 13-35; Multiple sensors are used all distinct from one another from external vehicle sensors used for collision avoidance to internal seat sensors for occupant sensing. The entirety of this data is shared between the sensors)
Regarding claim 7, Migneco et al. teaches An apparatus for modifying settings of autonomous vehicle sensors based on predicted environmental states, the apparatus configured to perform steps comprising: (Col. 8, ll. 65-67; Migneco et al. discloses an apparatus for modifying a sensor in response to a predicted environmental state, which consists of a drowsiness level of an occupant. Col. 2, ll. 43-50; Migneco et al. discloses multiple sensors which may be modified within or external to the vehicle. and based on a predicted environmental state.) determining, based on sensor data, that a predicted environmental state of the autonomous vehicle is associated with a sensory input outside an operating range of a sensor; (Col. 2, ll. 3-16; The drowsiness threshold acts as a predicted environmental state. Further, the driver is outside the operating range of the external sensors while within the range of the internal sensors.) determining a modified operating range of the sensor; and (Col. 2, ll. 5-7 & Col. 7, ll. 16-29; The sensor range is modified) modifying one or more sensors to operate according to the modified operating range. (Col. 2, ll. 5-7; modifying the range of the sensor modifies the settings of the sensor within the vehicle. Also see Col. 2 ll. 43-65; which modifies an external sensor of the vehicle (the operating range) based on an environmental state.)
Regarding claim 8, Migneco et al. teaches The apparatus of claim 7, wherein the sensor comprises a camera, and wherein the operating range comprises an exposure setting of the camera. (Col. 7, ll. 16-29; The sensor may be a camera which is adjusted in response to an environmental state. Exposure settings are adjusted when adjusting the range of the sensor because the detection range is enlarged)
Regarding claim 9, Migneco et al. teaches The apparatus of claim 8, wherein determining that a predicted environmental state of the autonomous vehicle comprises a sensory input outside the operating range of the sensor comprises: identifying, based on camera sensor data, a lighting boundary; and determining that the sensor will pass through the lighting boundary. (Col. 2, ll. 3-16; The sensory input, drowsiness of occupant, is outside the range of multiple sensors, namely the external sensors. See also Col. 5, ll. 28-39; which uses a light sensor for determining external environmental factors.)
Regarding claim 10, Migneco et al. teaches The apparatus of claim 7, wherein the steps further comprise: determining a time when the autonomous vehicle will reach the predicted environmental state; and wherein modifying the one or more sensors comprises modifying the one or more sensors based on the determined time. (Col. 7, ll. 16-29; A time buffer is set at multiple points prior to reaching a predicted environmental state and the sensor range, detection range, is modified based on the environmental state, drowsiness of occupant.)
Regarding claim 11, Migneco et al. teaches The apparatus of claim 7, wherein the one or more sensors comprises the sensor. (Col. 5, ln. 5; The vehicle is comprised of multiple sensors)
Regarding claim 12, Migneco et al. teaches The apparatus of claim 7, wherein the one or more sensors comprises another sensor distinct from the sensor and configured to operate according to the modified operating range, and the method further comprises modifying a switched fabric to provide sensor data from the other sensor. (Col. 5, ll. 3-21 & Col. 7, ll. 13-35; Multiple sensors are used all distinct from one another from external vehicle sensors used for collision avoidance to internal seat sensors for occupant sensing. The entirety of this data is shared between the sensors)
Regarding claim 13, Migneco et al. teaches An autonomous vehicle for modifying settings of autonomous vehicle sensors based on predicted environmental states, comprising: an apparatus configured to perform steps comprising: (Col. 8, ll. 60-67; Migneco et al. discloses a vehicle having a system and method for modifying a sensor in response to a predicted environmental state, which consists of a drowsiness level of an occupant. Col. 2, ll. 43-50; Migneco et al. discloses multiple sensors which may be modified within or external to the vehicle. and based on a predicted environmental state.) determining, based on sensor data, that a predicted environmental state of the autonomous vehicle is associated with a sensory input outside an operating range of a sensor; (Col. 2, ll. 3-16; The drowsiness threshold acts as a predicted environmental state. Further, the driver is outside the operating range of the external sensors while within the range of the internal sensors.) determining a modified operating range of the sensor; and (Col. 2, ll. 5-7 & Col. 7, ll. 16-29; The sensor range is modified) modifying one or more sensors to operate according to the modified operating range. (Col. 2, ll. 5-7; modifying the range of the sensor modifies the settings of the sensor within the vehicle. Also see Col. 2 ll. 43-65; which modifies an external sensor of the vehicle (the operating range) based on an environmental state.)
Regarding claim 14, Migneco et al. teaches The autonomous vehicle of claim 13, wherein the sensor comprises a camera, and wherein the operating range comprises an exposure setting of the camera. (Col. 7, ll. 16-29; The sensor may be a camera which is adjusted in response to an environmental state. Exposure settings are adjusted when adjusting the range of the sensor because the detection range is enlarged)
Regarding claim 15, Migneco et al. teaches The autonomous vehicle of claim 14, wherein determining that a predicted environmental state of the autonomous vehicle comprises a sensory input outside the operating range of the sensor comprises: identifying, based on camera sensor data, a lighting boundary; and determining that the sensor will pass through the lighting boundary. (Col. 2, ll. 3-16; The sensory input, drowsiness of occupant, is outside the range of multiple sensors, namely the external sensors. See also Col. 5, ll. 28-39; which uses a light sensor for determining external environmental factors.)
Regarding claim 16, Migneco et al. teaches The autonomous vehicle of claim 13, wherein the steps further comprise: determining a time when the autonomous vehicle will reach the predicted environmental state; and wherein modifying the one or more sensors comprises modifying the one or more sensors based on the determined time. (Col. 7, ll. 16-29 & Col. 8, ll. 33-37; A time buffer is set at multiple points prior to reaching a predicted environmental state and the sensor range, detection range, is modified based on the environmental state, drowsiness of occupant.)
Regarding claim 17, Migneco et al. teaches The autonomous vehicle of claim 13, wherein the one or more sensors comprises the sensor. (Col. 5, ln. 5; The vehicle is comprised of multiple sensors) 
Regarding claim 18, Migneco et al. teaches The autonomous vehicle of claim 13, wherein the one or more sensors comprises another sensor distinct from the sensor and configured to operate according to the modified operating range, and the method further comprises modifying a switched fabric to provide sensor data from the other sensor. (Col. 5, ll. 3-21 & Col. 7, ll. 13-35; Multiple sensors are used all distinct from one another from external vehicle sensors used for collision avoidance to internal seat sensors for occupant sensing. The entirety of this data is shared between the sensors)
Regarding claim 19, Migneco et al. teaches A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions for modifying settings of autonomous vehicle sensors based on predicted environmental states that, when executed, cause a computer system of the autonomous vehicle to carry out the steps of: (Col. 8, ll. 65-67; Migneco et al. discloses a system for modifying a sensor in response to a predicted environmental state, which consists of a drowsiness level of an occupant. Col. 2, ll. 43-50; Migneco et al. discloses multiple sensors which may be modified within or external to the vehicle. and based on a predicted environmental state.) determining, based on sensor data, that a predicted environmental state of the autonomous vehicle is associated with a sensory input outside an operating range of a sensor; (Col. 2, ll. 3-16; The drowsiness threshold acts as a predicted environmental state. Further, the driver is outside the operating range of the external sensors while within the range of the internal sensors.) determining a modified operating range of the sensor; and (Col. 2, ll. 5-7; The sensor range is modified) modifying one or more sensors to operate according to the modified operating range. (Col. 2, ll. 5-7; modifying the range of the sensor modifies the settings of the sensor within the vehicle. Also see Col. 2 ll. 43-65; which modifies an external sensor of the vehicle (the operating range) based on an environmental state.)
Regarding claim 20, Migneco et al. teaches The computer program product of claim 19, wherein the sensor comprises a camera, and wherein the operating range comprises an exposure setting of the camera. (Col. 7, ll. 16-29; The sensor may be a camera which is adjusted in response to an environmental state. Exposure settings are adjusted when adjusting the range of the sensor because the detection range is enlarged)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Solyom et al. (U.S. Patent Publication No. 2015/0253772) teaches an apparatus and method for continuously establishing a boundary for autonomous driving availability and an automotive vehicle comprising such an apparatus.
Englard et al. (U.S. Patent Publication No. 2019/0180502) teaches processing point clouds of vehicle sensors having variable scan line distributions using interpolation functions.
Robinson et al. (U.S. Patent Publication No. 2020/0356835) teaches a sensor-action fusion system for optimizing sensor measurement collection from multiple sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 7:30am-3:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
10/19/2022
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661